Per Curiam:
If the single sentence from the charge of the court below, referred to in the first assignment of error, had been accompanied by what immediately preceded and followed it, there could hardly have been a pretense that it was error. The charge as a whole is free from objection. The second assignment is not in accordance with the rules of court. The third apears to be based upon an error. It is alleged in defendant’s paper book, and was so stated at bar, that the language imputed to the court was in reality one of the points submitted by counsel and refused. The charge fairly left the case to the jury.
Judgment affirmed.